DETAILED ACTION

Status of Claims
This is a final action in reply to the response filed on March 14, 2022.
Claims 1, 3-4, 8, 10-11, 15 and 17-18 have been amended.
Claims 2, 9 and 16 have been cancelled.
Claims 1, 3-8, 10-15 and 17-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.
The rejection of claims 1, 3-8, 10-15 and 17-20 under 35 USC § 101 is maintained. Please see the Response to Arguments. 












Claim Rejections - 35 USC § 101
Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, claims 1 and 3-7 falls within statutory class of a method, claims 8 and 10-14 falls within statutory class of system and claims 15 and 17-20 falls within statutory class of an article of manufacturing. Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
a processor;
a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations for implementing an artificial intelligence (AI) sales technology stack prospecting model for improving sales prospecting executable by the processor and configured for: 
identifying data and information that includes sales patterns of existing customers by a recurring neural network (RNN) of the AI sales technology stack prospective model; 
classifying the existing customers based on the sales patterns; 
training the AI sales technology stack prospecting model with sales patterns of existing customers

recommending prospective customers based on the identifying; and 
determining sales processes and sales pipelines of recommended prospective customers.
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Mental Processes as concepts performed in the human mind including an observation, evaluation, judgement, opinion and Certain Methods of Organizing Human Activity commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations). Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  Claim 8 recites the additional elements of a processor, data bus and non-transitory computer-readable storage medium. This generic processor is no more than mere instructions to apply the exception using a generic processor component. The AI sales technology stack prospecting model, as per figure 2 from Applicant’s disclosure describe it as software/module component that includes the Existing Customer RNN (i.e., data), LSTM RNN (i.e. data analysis) and Recommendation Generator (i.e., data). Further, the processor is configured to cause receiving/determining/transmitting data is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception. It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: a processor, data bus and non-transitory computer-readable storage medium.  Taken Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or v. Generally linking the use of the judicial exception to a Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations (e.g., the present claims); receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims 2-7, 9-14 and 16-20 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Claims 3, 10  and 17 further limit the abstract idea by using a RNN to classify based on expected time to convert a prospective customer to actual customer (a more detailed abstract idea remains an abstract idea). Claims 4, 11 and 18 limit the abstract idea by using a RNN to receive sales pattern (a more detailed abstract idea remains an abstract idea). Claims 5 and 12 limit the abstract idea by using a recommendation generator for recommending (a more detailed abstract idea remains an abstract idea). Claims 6, 13 and 19 further limit the abstract idea by prioritize prospective customers that are most likely to convert to actual customers (a more detailed abstract idea remains an abstract idea). And claim 7, 14 and 20 further limit the abstract idea by using a LSTM RNN to determine sales processes and sales pipelines (a more detailed abstract idea remains an abstract idea). The identified recitation of the dependents claims falls within the Mathematical Concepts including mathematical relationships, mathematical formulas or equations and mathematical calculations and Certain Methods of Organizing Human Activity commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations). The additional elements of a RNN and a LSTM RNN are used as a tool to apply an exception using a generic computer component which cannot integrate a judicial exception into a 
Response to Arguments
Applicant's arguments filed on 3/14/2022 have been fully considered but they are not persuasive. 
With regard to the 35 U.S.C. 101 rejection. Please see the updated rejection above as necessitated by amendments. In addition, the newly added limitations the AI sales technology stack prospecting model, as per figure 2 from Applicant’s disclosure describe it as software/module component that includes the Existing Customer RNN (i.e., data), LSTM RNN (i.e. data analysis) and Recommendation Generator (i.e., data) and is used as a tool, in its ordinary capacity, to carry out the abstract idea. 
With regard to the 35 U.S.C. 103 rejection. Please see the updated rejection below as necessitated by amendments. In addition, Chen teaches the newly added limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 1, 4-6, 8, 11-13, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable by Yaseen et al., (US 2012/0278091 A1) hereinafter “Yaseen” in view of Chen et al., Online sales prediction via trend alignment-based multitask recurrent neural networks, Knowledge and Information Systems, October 9, 2019, 62:2139-2167, hereinafter “Chen”.
Claim 1:
Yaseen as shown discloses a computer implemented method using an artificial intelligence (Al) sales technology stack prospecting model (¶ 0018: “a predictive model can be built that uses information about existing business customers to characterize the businesses that are likely to buy a particular product”) for sales prospecting, the method comprising:
identifying data and information that includes sales patterns of existing customers (¶ 0033: “a customer will purchase a particular product based on customer demographics, sales patterns, service patterns, and assets.” See also ¶ 0076: “a list of Account entity attributes that are probably most significant to a customer's purchase pattern and can be used in the predictive analysis”);
classifying the existing customers based on the sales patterns (¶ 0045: “second model clusters customers based on which products they own.”);
Yaseen as explained above teaches sales patterns from existing customers. Yaseen also teaches in ¶ 0046:  “data mining module 156 uses a k-means clustering algorithm for both clustering models.” And in ¶ 0053: “the sales analyst first trains the model. After training, a sales analyst analyzes the predictive model before generating leads. After the sales analyst is comfortable with the predictive model, the sales analysts will likely wish to simulate the results in order to better understand the leads that will be generated. “ Yaseen is silent with regard to the following limitations. However Chen in an analogous art of sales prediction management for the purpose of providing the following limitations as shown does:
by a recurring neural network (RNN) of the AI sales technology stack prospecting model  (page 2140: “The formation of a trend in sales time series has specific contexts which can be modelled from the interaction among various influential factors. In regard to contextual information learning from raw time series, recurrent neural network (RNN) models have been intensively studied and applied to learn vector representations from sequential inputs”);
training the AI sales technology stack prospecting model with sales patterns of existing customers (page 2151: “In this part, we extend our proposed offline model TADA to an online setting, which is named TADA™. As discussed in Sect. 1, as the sales companies usually track their timely sales for many purposes, sales data may arrive in a streaming manner, thus offering new training samples for TADA. On the one hand, a desirable model should be able to promptly adapt to the new incoming data by updating the model using the latest data, so as to provide timely and precise predictions. On the other hand, a desirable model should be able to automatically retain useful information in the past sales time series, such that the important trend patterns would be retained during the retraining process. Though it is a straightforward way to directly combine the new data with existing data to construct a new training set to update the parameters in the model, the growing size of the training data will soon become unmanageable. Hence, instead of storing all of all the training samples, we propose to leverage the data reservoir to keep a portion of the training samples which are the most useful from the past.”);
Both Yaseen and Chen teach sales prediction management. Yaseen teaches in ¶ 0020: “Sales prediction engine 155 can use the customer clusters described above to determine opportunities that are similar to a specific opportunity.” Chen teaches in page 2139, Abstract: “the timely prediction of sales volume offers precious information for companies to achieve a healthy balance between supply and demand.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known 
In addition, Yaseen teaches:
identifying prospective customers based on the training; recommending prospective customers based on the identifying; and (¶ 0053: “ the sales analyst first trains the model. After training, a sales analyst analyzes the predictive model before generating leads. After the sales analyst is comfortable with the predictive model, the sales analysts will likely wish to simulate the results in order to better understand the leads that will be generated.” ¶ 0054: “the sales prediction and recommendation module 150 is configured to generate recommendations for members of a sales force. Each recommendation can indicate a customer and a product to attempt to sell to the customer.” See also ¶ 0062: “There is one recommendation object corresponding to each top eligible and qualified item or product group for all customers/prospects in the Customer Master. Alternately, the company that deploys the sales prediction and recommendation module can choose to store prediction leads for customers/prospects that meet certain criteria (e.g., Industry is equal to High Tech).”);
determining sales processes and sales pipelines of recommended prospective customers (Figure 4 and ¶ 0078: “The Opportunity entity represents either an opportunity that is currently in the sales pipeline or closed previously.”);

Claims 4, 11 and 18:

wherein the identifying is based on sales patterns received by the recurring neural network (RNN) (page 2140: “The formation of a trend in sales time series has specific contexts which can be modelled from the interaction among various influential factors. In regard to contextual information learning from raw time series, recurrent neural network (RNN) models have been intensively studied and applied to learn vector representations from sequential inputs”);
Both Yaseen and Chen teach sales prediction management. Yaseen teaches in ¶ 0020: “Sales prediction engine 155 can use the customer clusters described above to determine opportunities that are similar to a specific opportunity.” Chen teaches in page 2139, Abstract: “the timely prediction of sales volume offers precious information for companies to achieve a healthy balance between supply and demand.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Chen would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Chen to the teaching of Yaseen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such wherein the identifying is based on sales patterns received by a recurring neural network (RNN) into similar systems. Further, as noted by Chen “To perform accurate sales prediction under the offline setting, we gain insights from the encoder–decoder recurrent neural network (RNN) structure.” (Chen, Abstract, page 2139).

Claims 5 and 12:
Yaseen as shown discloses the following limitations:
wherein recommending is performed by recommendation generator (Figure 1);
Claims 6, 13 and 19:
Yaseen as shown discloses the following limitations:
wherein the recommending prioritizes prospective customers that are most likely to convert to actual customers (¶ 0054: “Each recommendation can indicate a customer and a product to attempt to sell to the customer. The recommendation can also include information indicating the likelihood to buy, the predicted length of the sales cycle to convert the lead into an order (indicating the predicted amount of effort needed to convent the lead), the predicted revenue from the lead (indicating the predicted amount of reward from converting the lead), and the like.”);
Claims 8 and 15:
The limitations of claims 8 (Figure 7) and 15 (Figure 7) encompass substantially the same scope as claim 1. Accordingly, those similar limitations are rejected in substantially the same manner as claim 1, as described above. The following limitations differs from claim 1:
Claim 8:
Yaseen as shown discloses a system, the system comprising:
a processor; a data bus coupled to the processor; the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations for improving sales prospecting executable by the processor and configured for (Figure 7 and ¶ 0086-0089);


Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable by Yaseen et al., (US 2012/0278091 A1) hereinafter “Yaseen” and Chen et al., Online sales prediction via trend alignment-based multitask recurrent neural networks, Knowledge and Information Systems, October 9, 2019, 62:2139-2167, hereinafter “Chen” as applied to claims 1, 8 and 15 further in view 
Claims 3 and 9:
Yaseen as explained above teaches the classification based on the sales patterns. Yaseen in view of Chen is silent with regard to the following limitations. However Cui in an analogous art of prediction management for the purpose of providing the following limitations as shown does:
wherein the recurring neural network (RNN) performs the classification based on expected time to convert a prospective customer to an actual customer (page 2: “we are interested in applying neural networks for modelling the customer online visit behaviours, in order to estimate the probabilities for conversion rates. More technically, we use Convolutional Neural Networks for the user searched keywords and the visited page names embedding, the embedded feature vectors are then fed into Recurrent Neural Networks for modelling the in session customer visited journey. For prediction, we use the Monte Carlo strategy to simulate n-steps forecasting in order to estimate the probabilities of online conversion for each predefined objective.”);
Both Yaseen and Cui teach sales prediction management. Yaseen teaches in ¶ 0020: “Sales prediction engine 155 can use the customer clusters described above to determine opportunities that are similar to a specific opportunity.” Cui teaches in page 8 “The preliminary results illustrate the capability of neural networks for modelling online visit sequence, gives the possibilities for predicting the future conversion rates with Monte Carlo simulations.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Cui would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Cui to the teaching of Yaseen in view of Chen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate 
Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable by Yaseen et al., (US 2012/0278091 A1) hereinafter “Yaseen” and Chen et al., Online sales prediction via trend alignment-based multitask recurrent neural networks, Knowledge and Information Systems, October 9, 2019, 62:2139-2167, hereinafter “Chen” as applied to claims 1, 8 and 15 further in view of Xu et al., Hitting your number or not? A Robust & Intelligent Sales Forecast System, 2017 IEEE International Conference on Big Data (Big Data), 2017, pp. 3613-3622, hereinafter “Xu”.
Claims 7, 14 and 20:
Yaseen as explained above teaches the sales processes and pipelines. Yaseen in view of Chen is silent with regard to the following limitations. However Xu in an analogous art of prediction management for the purpose of providing the following limitations as shown does:
wherein the determining sales processes and sales pipelines is performed by a long short term memory recurring neural network (LSTM RNN) (page 3619: “4) Neural Network Model: We also exploit the LSTM model (one variant of recurrent neural network (RNN) in Figure 7) to capture the dynamics of pipeline time series.” See also page 3613: Given a list of leads/prospects, sales development representatives (SDRs) will identify corresponding contacts, and reach out to find out if client is truly interested in pursuing further, normally through email or cold call. Once the client confirms interest, the lead converts to an opportunity (also known as deal). Then sales representatives (sales reps) take it over and try to close the deal.” And page 3617: “for organizations whose sales process have some seasonality patterns, assigning larger weights to same quarter in past years will be beneficial. Another example is that for those whose sales process are constantly evolving, assigning 
Both Yaseen and Xu teach sales prediction management. Yaseen teaches in ¶ 0020: “Sales prediction engine 155 can use the customer clusters described above to determine opportunities that are similar to a specific opportunity.” Xu teaches in the abstract “Our system is universally applicable to different types of sales patterns, products and teams, and produce accurate prediction results” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Xu would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Xu to the teaching of Yaseen in view of Chen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as wherein the determining sales processes and sales pipelines is performed by a long short term memory recurring neural network (LSTM RNN) into similar systems. Further, as noted by Xu “LSTM, in many cases, can generate accurate results by well capturing complex non-linear relationship between the features and EOQ revenue.” (Xu, page 3619).


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner can normally be reached on Monday 8:00 am - 5:00 pm, Tuesday 8:00 – 4:00 pm and Wednesday 8:00 – 2:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 

/NADJA N CHONG CRUZ/
Primary Examiner, Art Unit 3623